The judgment of the trial court in this case was reversed by the Court of Civil Appeals and the cause was remanded. The appellees applied for a writ of error, and in order to give us jurisdiction alleged in their petition for the writ of error that the decision of the appellate court "practically settled the case." We concurred in that view and as a matter of course granted the writ.
We are of the opinion that the Court of Civil Appeals correctly decided that there could be no recovery under the facts proved upon the trial, and deem it unnecessary to add anything to the opinion of Mr. Justice Fly, which was delivered upon the disposition of the appeal.
Such being our conclusion, the statute makes it our duty to affirm the judgment of the Court of Civil Appeals in so far as it reverses the judgment of the District Court, and render here a judgment in favor of defendant in error. It is accordingly so ordered.
Affirmed and judgment rendered. *Page 621